Citation Nr: 0213479	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-13 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for a duodenal 
ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and M.H.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was remanded by the Board in 
December 2000; it was returned to the Board in July 2002.


REMAND

The record reflects that the veteran failed to report for his 
requested video conference hearing before a member of the 
Board scheduled for May 2000.  The Board, in the December 
2000 remand, requested that the RO contact the veteran to 
determine if he still desired a hearing, and, if so, the type 
of hearing he wanted.  In July 2001, the veteran submitted a 
statement in which he indicated, "Yes I would still like a 
personal hearing."  Thereafter, the veteran failed to report 
for a July 2002 personal hearing before a hearing officer at 
the RO.

Since it remained unclear whether by "personal hearing" the 
veteran meant a hearing before the Board or a hearing before 
RO personnel, the Board wrote the veteran in August 2002 and 
requested that he clarify whether he still desired to attend 
a Board hearing.  He was informed that if he did not respond 
within 30 days of the date of the letter, arrangements would 
be made to schedule him for a travel Board hearing at the RO.  
The veteran did not respond to the Board's August 2002 
letter.

Since the veteran failed to respond to the Board's August 
2002 correspondence, and as that correspondence advised him 
that the Board would construe such a failure as an indication 
that he does in fact desire a hearing before a traveling 
member of the Board, the Board concludes that a remand of 
this case is required.

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for 
a travel Board hearing at the RO.

After the veteran is given an opportunity to appear, the case 
should be returned to the Board for further appellate action.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

